UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4026



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENJAMIN PARKER, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CR-01-91)


Submitted:   June 30, 2003                    Decided:   July 9, 2003


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. William Kenneth Witherspoon, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Benjamin    Parker      appeals        the   district    court’s    order

resentencing him, upon remand from this court, to sixty months

imprisonment     for   his    conviction      following   a   guilty    plea    to

distribution of cocaine and cocaine base, in violation of 21 U.S.C.

§ 841(b)(1)(B) (2000).        In his appeal, filed pursuant to Anders v.

California, 386 U.S. 738 (1967), Parker’s counsel raises as an

issue the calculation of Parker’s sentence.            Parker was advised of

his right to file a pro se supplemental brief but has not done so.

Finding no error, we affirm.

      Parker pled guilty to distribution of between five and fifty

grams of cocaine and cocaine base.            Accordingly, he was subject to

a statutory mandatory minimum sentence of five years regardless of

any   recommendation         of   the    sentencing       guidelines.          See

§ 841(b)(1)(B). Because the sentence imposed by the district court

was the minimum sentence allowed by law, we find no error.

      We have reviewed the record in accordance with Anders and find

no meritorious issues.        Accordingly, we affirm the judgment of the

district court. This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

United States for further review. If the client requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that a


                                         2
copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3